DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 4/3/2020.
Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/15/2020 and 4/3/2020 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
Claims 3 and 8 recite said movable loading arrangement is a hooklift loading arm, or a crane arm (with one or more booms), and wherein said first attachment member comprises a hook, grip or fork (emphasis added). Parentheses are used for reference characters in claim language. For clarity, these parentheses should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (US 2018/0329425 A1), hereinafter Watts, in view of alternative embodiments discussed in ¶0066 of Watts.
Claim 1
Watts discloses the claimed vehicle (i.e. robotic truck unloader 200 in Figure 2A) comprising a working equipment equipped with a movable loading arrangement (i.e. robotic arm 202) comprising a first attachment member (i.e. gripping component 204), said vehicle further comprises: 
a sensor system (i.e. sensors 206, 208, 216, 218) configured to capture environmental data reflecting the environment around the vehicle (see at least ¶0058, with respect to Figure 2A, regarding the sensors sense information about the environment) and to determine, based on said data, image data representing an area at least partly surrounding the vehicle (see at least ¶0058, regarding the 2D or 3D sensors that sense information about the environment, where optical sensors are used, as described in at least ¶0036), and 
a control unit configured to receive said image data, and to determine and generate control signals for controlling said vehicle, wherein said control signals comprise operation instructions for the vehicle and working equipment (see at least ¶0058, regarding the sensor data is used by the control system to cause the robotic truck unloader 200 to navigate into a position for unloading or loading).
Watts further discloses the method of Figure 3, with respect to the examples in Figures 4A-C, in regards to an alternative embodiment of the robotic truck unloader 200, i.e. fork truck 260 in Figure 2D, where the control unit is configured to receive a working task to be performed by the vehicle (see at least ¶0069, with respect to step 302 of Figure 3), wherein said working task includes information of an object for the vehicle to load when performing said working task (see at least ¶0070, regarding instructions include the type of object, location of the object, or other types of identifying information), wherein said control unit is configured to: 
determine that the vehicle has reached a target position, being a position based on the location of the object to load when performing said working task, using said image data representation from the sensor system (see at least ¶0082, with respect to step 310 of Figure 3, regarding determining that the vehicle is placed under the object for pickup using the optical sensors; Figure 4C, depicting point 424 as a “target position”),
in response to determining that the vehicle has reached the target position enable activation of an attachment mode of the working equipment (see at least ¶0085, with respect to steps 310 and 312 of Figure 3) in which: 
the sensor system is configured to detect and track positions of the first attachment member and a mating second attachment member of the object to load in said image data representation (see at least ¶0082, regarding that the optical sensors are used to ensure that the vehicle’s lift elements are positioned under the object),  A “mating second attachment member” may be reasonably interpreted as the area of the object that is lifted by the vehicle’s lift elements.
the detected and tracked positions of the first and second attachment members are used to generate a first set of operation instructions for the loading arrangement of the working equipment that decreases the distance between said first and second attachment members such that said attachment members come into position to engage to each other (see at least ¶0077-0080, with respect to steps 306 and 308 of Figure 3, regarding that the vehicle is controlled on an approach path to a center point determined based on sensor data from the optical sensors; Figure 4C, depicting point 424 as a position for lifting),
verify that said attachment members are engaged based on the detected and tracked positions from the sensor system (see at least ¶0082, with respect to step 310 of Figure 3, regarding that optical sensors are used to ensure that the vehicle’s lift elements are positioned under the object), and
in response to verifying that said attachment members are engaged, enable activation of an object loading mode in which the control system generates a second set of operation instructions for the working equipment to move the loading arrangement so that the object to load is loaded on the vehicle (see at least ¶0085, with respect to steps 310 and 312).
While the method of Figure 3 and example in Figures 4A-C apply the alternative embodiment of the fork truck 260 in Figure 2D, Watts discloses that the robotic truck unloader 200 in Figure 2A is applicable to the method of Figure 3 in at least ¶0066. Therefore, appropriate structural modifications in regards to the gripper 204 and object to be picked up to perform the method of Figure 3 are disclosed by this combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Figure 3 of Watts to be implemented by the embodiment of the robotic truck unloader, in light of ¶0066 of Watts, with the predictable result providing known loading control for a known alternative vehicle that uses a gripper instead of a forklift (¶0036 of Watts).
Claims 2 and 12
Watts further discloses that said sensor system comprises a first and a second sensor unit placed on different locations on the working equipment and vehicle (see at least Figure 2A, depicting the placement of sensors 206, 208), and wherein image data from said first and the second sensor units is used to detect and track the position of said first attachment member in relation to said second attachment member in three dimensions by mapping sets of image data from the first and second sensor unit to a common three-dimensional coordinate system (see at least ¶0058, regarding sensors 206, 208 as 2D and 3D depth sensors that sense information about the environment as the robotic arm 202 moves).
Claims 3 and 8
Watts further discloses that said movable loading arrangement is a hooklift loading arm, or a crane arm (with one or more booms), and wherein said first attachment member comprises a hook, grip or fork (see at least Figure 2A, depicting gripper 204 associated with robotic arm 202).
Claims 4 and 9
Watts further discloses that said sensor system comprises one or many of radar, LIDAR, 3D cameras, cameras, lasers, thermal cameras, and wherein said image data being data organized in a matrix to describe the spatial relationship of the surrounding with respect to what said sensor system is measuring (see at least ¶0058).
Claims 5, 10, and 13
Watts further discloses that in order for the vehicle to reach the target position, the control unit is configured to identify an object for loading and estimate the position of the identified object in relation to the vehicle by comparing spatial features of objects in the captured set of image data to corresponding spatial features of an object for the vehicle to load according to said working task (see at least ¶0073, with respect to step 304 of Figure 3, where the center point of the particular side of the object is determined based on data from optical sensors used to detect the object), wherein said control unit is then configured to determine 4and generate a third set of operation instructions for moving the vehicle towards the estimated position of the detected object (see at least ¶0077, ¶0080, with respect to steps 306 and 308 of Figure 3).  
Claim 7
Watts discloses the claimed working equipment, as described in the rejection of claim 1.
Claim 11
Watts discloses the claimed method, as described in the rejection of claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of alternative embodiments discussed in ¶0066 of Watts, and in further view of ¶0082 of Watts.
Claim 6
Watts does not specifically disclose a vehicle data unit configured to determine vehicle data representing characteristics of the vehicle, and that said control unit is also configured to receive said vehicle data, and wherein said vehicle data comprises one or many of the number of wheels in contact with the ground, the location of wheels in contact with the ground relative to the vehicle, the weight of the vehicle, the center of mass of the vehicle, and the type of tires, and wherein said vehicle data is applied to determine said third set of operation instructions. However, Watts discloses that the control system of the vehicle may use force feedback from one or more force sensors that may be any type of sensor placed on the vehicle’s wheels that are configured to detect force, contact and/or pressure from the object (see ¶0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Watts, such that by using the force sensors placed on wheels of the vehicle, the number of wheels in contact with the ground, the location of wheels in contact with the ground relative to the vehicle, the weight of the vehicle, the center of mass of the vehicle can be obtained, with the predictable result of controlling the vehicle suitably for the work performed by the working equipment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661